Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on December 2, 2021 have been entered.
Claims 28-40 are pending in the present application.
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on July 27, 2020.
Accordingly, claims 28-36 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's Amendment and Response filed December 2, 2021 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed July 2, 2021 and October 12, 2021 are hereby withdrawn.  Any arguments 


Claim Rejections - 35 USC § 103
In the previous Office Actions mailed July 2, 2021 and October 12, 2021, claims 28-36 were rejected under 35 U.S.C. 103 as being unpatentable over Leuenberger et al. (PLOS One, 2013 Vol. 8:pages 1-9, plus Supplementary Tables) (hereinafter, “Leuenberger”) (submitted and made of record in the Office Action filed December 31, 2020).  This rejection is maintained for the reasons of record set forth in the previous Office Actions mailed July 2, 2021 and October 12, 2021.


Response to Arguments
In response to this rejection, Applicants submit a 1.132 Declaration of Dr. Jen-Tsan Ashley Chi and argue that the methods of Leuenberger essentially ruled out RBCs as the source of diagnostic microRNAs in their studies. The Declaration argues that since RNAs do not cross the cell membrane of RBCs, any alteration of the RNAs in the stored and transfused RBCs will not be detected as circulating RNAs in the serum and plasma of a subject receiving transfusion. That is, the RBC-based detection methods claimed in the present invention are distinct from and nonobvious over the serum/plasma-based detection methods disclosed in Leuenberger.

Applicant’s arguments and 1.132 Declaration of Dr. Jen-Tsan Ashley Chi have been fully considered by the Examiner, but are not found persuasive because the sample population of Leuenberger contained red blood cells (RBCs) (e.g. erythrocytes).  For example, the study of Leuenberger focuses on circulating micrornas as biomarkers for detection of autologous blood transfusion.  By nature, autologous blood transfusion is the collection and reinfusion of the patient’s own RBCs as evidenced by Joint United Kingdom (UK) Blood Transfusion and Tissue Transplantation Services Professional Advisory Committee downloaded from JPAC, Autologous blood transfusion (collection and reinfusion of the patient’s own red blood cells) (transfusionguidelines.org) on December 6, 2021.  
The study of Leuenberger reports that regarding blood donation and reinfusion:
One full bag of blood (approximately 500 mL) was removed from each volunteer using international standard methods of transfusion medicine. The volume of packed red blood cells (RBCs) in the blood bag after processing and isolation was approximately 280 mL, with a hematocrit of 53–60%. During the preparation of packed RBCs, leukocytes were removed from whole blood by centrifugation and application of leukocyte filters. PAGGS-M was used as the storage solution. The RBCs were stored at 4ºC in temperature-regulated refrigerators until reinfusion.
One full bag of blood (approximately 500 mL) was removed
from each volunteer using international standard methods of
transfusion medicine. The volume of packed red blood cells
(RBCs) in the blood bag after processing and isolation was
approximately 280 mL, with a hematocrit of 53–60%. During the
preparation of packed RBCs, leukocytes were removed from
whole blood by centrifugation and application of leukocyte filters.
PAGGS-M was used as the storage solution. The RBCs were
stored at 4uC in temperature-regulated refrigerators until reinfu-
sion.
One full bag of blood (approximately 500 mL) was removed
from each volunteer using international standard methods of
transfusion medicine. The volume of packed red blood cells
(RBCs) in the blood bag after processing and isolation was
approximately 280 mL, with a hematocrit of 53–60%. During the
preparation of packed RBCs, leukocytes were removed from
whole blood by centrifugation and application of leukocyte filters.
PAGGS-M was used as the storage solution. The RBCs were
stored at 4uC in temperature-regulated refrigerators until reinfu-
sion.
One full bag of blood (approximately 500 mL) was removed
from each volunteer using international standard methods of
transfusion medicine. The volume of packed red blood cells
(RBCs) in the blood bag after processing and isolation was
approximately 280 mL, with a hematocrit of 53–60%. During the
preparation of packed RBCs, leukocytes were removed from
whole blood by centrifugation and application of leukocyte filters.
PAGGS-M was used as the storage solution. The RBCs were
stored at 4uC in temperature-regulated refrigerators until rOne full bag of blood (approximately 500 mL) was removed from each volunteer using international standard methods of transfusion medicine. The volume of packed red blood cells (RBCs) in the blood bag after processing and isolation was approximately 280 mL, with a hematocrit of 53–60%. During the preparation of packed RBCs, leukocytes were removed from whole blood by centrifugation and application of leukocyte filters. PAGGS-M was used as the storage solution. The RBCs were stored at 4uC in temperature-regulated refrigerators until reinfusion

During reinfusion, Leuenberger reports that plasma and serum miRNA levels were analyzed, however, these samples indeed contain an amount of RBCs as reported by Table 5 of Leuenberger.  See hematological variable, “Ery” (erythrocytes).  In fact, Leuenberger is specific in reporting:


This statement from Leuenberger confirms that the sample population contained at least 5% erythrocytes (see Table 5) and some degree of natural RBCs is expected in said population.  Furthermore, the sample population is not totally devoid of RBCs since Leuenberger reports that even if hemolysis had occurred in the stored blood bag, the subsequent reinfusion of released miRNAs due to hemolysis would be low, not absent, void or zero.  Therefore, the fact that Leuenberger reports some degree of erythrocyte content at Table 5 and since natural erythrocytes are expected, and since the present claims are so broad to include RBCs RNAs associated with and released under hemolysis, a person of ordinary skill in the art would believe that the sample population of Leuenberger is not completely and total devoid of red blood cells.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

After careful reconsideration of the claims, a new grounds of rejection is presented as detailed below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The claim is drawn to a method of detecting autologous blood transfusion or blood doping in a subject suspected of doping, the method comprising: (a) isolating a blood sample from the subject; and (b) measuring expression level of at least one storage-specific transcript in red blood cell(s) to determine whether the expression level is altered compared to that in a fresh red blood cell sample, wherein presence of the at least one storage-specific transcript with an altered expression level suggests presence of stored red blood cells in the blood sample of the subject, therefor presence of autologous blood transfusion or blood doping in the subject, wherein the expression level of at least one storage-specific transcript is measured in bulk red blood cells or in individual blood cells.

An important challenge is that in the real world of blood doping, the transfusion of stored RBCs may only yield a small percentage of transfused RBCs in the circulating blood. For example, the transfusion of one (500 ml) unit of stored blood into a 70 kg individual (.about.5 liter of circulating blood) yields only a 10% concentration of transfused RBCs in the recipient's peripheral blood. Therefore, any of the storage-specific RNAs will be diluted, which reduces their ability to reliably detect ABT using bulk analysis of whole blood RNAs. 

While individual red blood cells are supported, the issue is that the Specification appears to support only “bulk whole blood RNAs”, but not “bulk red blood cells RNAs”.  Therefore, the phrase, “bulk red blood cells” appear to be new matter.  
If Applicants believe the Specification supports ““bulk red blood cells”, the Examiner urges Applicant to point to, with particularity, where support can be found for the claims as filed.  Otherwise, Applicant is required to cancel the new matter in reply to this Office Action.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635